PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/202,410
Filing Date: 5 Jul 2016
Appellant(s): Oufnac et al.



__________________
Mark C. Comtois
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/1/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/2/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-28, 30-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stubbs [US 2012/0107464A1] in view of Vogt [Pat. No. 2,037,355], Simon [US 2010/0055280A1], and Nie et al [US 2006/0188632A1].
Stubbs et al teach a food product and method comprising a first extruded component (Figure 1, #112), a second extruded component surrounding the first extruded component (Figure 1, #115), the second extruded component including a carrier component with fully suspended additives such as flavoring, seasoning, coloring in particulate form (Figure 1, #115, 118; paragraph 0035), an outer layer surrounding the second extruded component (Figure 1, #114), the outer layer being collagen (paragraph 0042) which was commonly known to be clear or transparent, the outer layer and second component being coextensive (Figure 1, #144-115), 
Stubbs et al do not explicitly recite the fully suspended particulates causing the second component and outer layer to bulge outwardly (claim 1, 36-37), the radial thickness of the second component varying due to the particulates (claim 27, 39), a continuously fluctuating radial thickness (claim 28), none of the particulates contacting the outer layer (claim 30, 38), a surface contour defined by the particulates (claim 32), depressions and gaps (claim 39), the particulates visible through the outer layer which is transparent or translucent (claim 41, 43), hills and valleys on the outer layer (claim 41), and the particulates visible through the outer layer and carrier (claim 43).
In general, the main difference between the claimed invention and that of Stubbs et al is that Stubbs et al does not explicitly mention or illustrate how big the particles are and whether they provided bulges on the surface of the sausage.
Vogt teaches a food product comprising a transparent outer layer (Figure 2, #13; page 2, column 2, line 40), an inner extruded component of meat and particulate seasoning (Figure 2, #11-12), the particulates being 0.25-0.375” in size (page 2, column 1, line 40), and the transparent outer layer permitting the consumer to view the fully suspended particulate seasonings in the extruded meat (page 2, column 2, lines 34-50).

Nie et al teach an extruded edible product comprising an extruded component surrounding a hollow interior (Figure 3-4) including a carrier material and particulates (paragraph 0024-0025), the particulates being fully suspended in the extruded component (Figure 1-4, #200), the particulates having a size of 0.1-6.0 mm (paragraph 0009), the particulates causing a bulged/bumpy exterior featuring hills, valleys, depressions, and gaps providing a natural look and rough surface texture that appeals to owners and pets (Figures 1-4; paragraph 0021), the radial thickness of the extruded components varying due to the particulates (Figure 4, #200), and consumers often viewing a smooth extruded surface texture without bulges as being unnatural and unappealing (paragraph 0007).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed fully suspended and visible particulates which do not contact the outer layer into the invention of Stubbs et al, in view of Simon, Vogt, and Nie et al, since all are directed to edible products, since Stubbs et al already included a second extruded component with particulate seasoning and a surrounding outer layer of collagen (Figure 1, #114-115, 118) as well as a desire for a 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed bulges, hills, valleys, and gaps caused by the particulates into the invention of Stubbs et al, in view of Simon, Vogt, and Nie et al, since all are directed to edible products, since Stubbs et al already included a second extruded component with particulates (Figure 1, #115) but simply did not mention their size or effect on the surface texture, since Stubbs et al also taught varying the size, dimensions, structures, shape, and proportions of the various elements (paragraph 0085) as well as a desire for a “more natural” appearance (paragraph 0050), since sausage products commonly had an exterior surface with continuous variations such as hills, valleys, gaps, and bulges caused by particulates (Figure 1-3) as shown by Simon, since edible extruded products commonly included fully suspended particulates in an extruded component which caused surface bulges, hills, valleys, and gaps as shown by Nie et al (Figure 1, #200), since sausage products commonly included an extruded meat component with large particulate seasoning of 0.25-0.375” in size which were visible through the outer transparent layer as shown by Vogt 
	
Regarding aesthetic design changes, MPEP 2144.04 states:
In reSeid, 161 F,2d 229, 73 USPQ4B1 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.).

Regarding changes in shape, MPEP 2144.04 states:
In re Dailey, 357 F.2d 669, 149 U5PQ47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

	It is further noted that the application does not appear to disclose any unexpected or unpredicted results which would result from the presence of a bulged or bumpy surface texture. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 23-28, 30-43 (particularly claim 36) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 (particularly claim 3) of U.S. Patent No. 9,380,804. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations of present claim 36 are also disclosed in claim 3 of ‘804.

(2) Response to Argument
Argument A
Appellant argues that the rejection failed to provide motivation for modifying Stubbs et al. However, the motivation was to provide a more pleasing appearance to the product of Stubbs et al while still preserving the particulates. Stubbs et al taught a desire for a “more natural” appearance (paragraph 0050). Fully encapsulated particulates were protected from aroma loss as taught by Simon (paragraph 0042). Fully suspended seasoning particulates viewed by the consumer through a transparent collagen outer layer would have provided increased consumer appeal by illustrating the type of sausage and flavors to be expected in the product of Stubbs et al. A rough surface texture providing a decorative effect to sausages which consumers desired (paragraph 0005, 0038, 0068) as shown by Simon. Also, consumers often viewed a smooth extruded surface texture without bulges as being unnatural and unappealing 
In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
It would have been obvious to one of ordinary skill in the art to incorporate the claimed fully suspended and visible particulates which do not contact the outer layer into the invention of Stubbs et al, in view of Simon, Vogt, and Nie et al, since all are directed to edible products, since Stubbs et al already included a second extruded component with particulate seasoning and a surrounding outer layer of collagen (Figure 1, #114-115, 118) as well as a desire for a “more natural” appearance (paragraph 0050), since sausage products commonly included a transparent outer layer of collagen which permitted viewing of particulate seasoning suspended in an inner extruded meat component as shown by Vogt (Figure 2-3, #11, 13), since fully suspended particulates would be protected from aroma loss as taught by Simon (paragraph 0042), since extruded edible product commonly included suspended particulates (Figure 1-4, #200) as shown by Nie et al, and since fully suspended seasoning particulates 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed bulges, hills, valleys, and gaps caused by the particulates into the invention of Stubbs et al, in view of Simon, Vogt, and Nie et al, since all are directed to edible products, since Stubbs et al already included a second extruded component with particulates (Figure 1, #115) but simply did not mention their size or effect on the surface texture, since Stubbs et al also taught varying the size, dimensions, structures, shape, and proportions of the various elements (paragraph 0085) as well as a desire for a “more natural” appearance (paragraph 0050), since sausage products commonly had an exterior surface with continuous variations such as hills, valleys, gaps, and bulges caused by particulates (Figure 1-3) as shown by Simon, since edible extruded products commonly included fully suspended particulates in an extruded component which caused surface bulges, hills, valleys, and gaps as shown by Nie et al (Figure 1, #200), since sausage products commonly included an extruded meat component with large particulate seasoning of 0.25-0.375” in size which were visible through the outer transparent layer as shown by Vogt (Figure 1, #12; page 2, column 2, lines 30-50), since particulates were also conventionally coated to preserve their aroma (paragraph 0042) as shown by Simon, since sausages commonly included a rough surface texture providing a decorative effect which consumers desired (paragraph 0005, 0038, 0068), since consumers often viewed an extruded edible product with smooth extruded surface texture as being unnatural and unappealing (paragraph 0007) as shown by Nie et al, since the use of large seasoning particles in the second extruded 
Appellant argues that the references do not disclose “the fully suspended particles causing the second component and outer layer to bulge outwardly”. However, Nie et al clearly taught an extruded component including a carrier material and particulates (paragraph 0024-0025), the particulates being fully suspended in the extruded component (Figure 1-4, #200), the particulates causing a bulged/bumpy exterior featuring hills, valleys, depressions, and gaps providing a natural look and rough surface texture that appeals to owners and pets (Figures 1-4; paragraph 0021). Also, Simon teaches a sausage food product comprising a first meat component (Figure 2A, #11), a second component surrounding the first component (Figure 1-2A, #1), the second component providing a rough surface comprised of particulate spices (Figure 2A, #3), the rough surface texture providing a decorative effect which consumers desired (paragraph 0005, 0038, 0068), the particulate spices providing a continuous surface 
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Appellant appears to argue that the particulates of Stubbs et al could only be placed on the exterior surface. However, Stubbs et al clearly taught the second extruded component including a carrier component with fully suspended additives such as flavoring, seasoning, coloring in particulate form (Figure 1, #115, 118; paragraph 0035), an outer layer surrounding the second extruded component (Figure 1, #114). Furthermore, placing the particulates of Stubbs et al on the exterior surface without any protection would have resulted in a decrease of flavor and aroma due to their exposure to air and oxygen.  
Appellant argues that Simon, Nie et al, and Vogt were limited to a single component product. However, all of these reference are secondary references used to modify the primary reference of Stubbs et al. Stubbs et al clearly taught a first extruded component (Figure 1, #112), a second extruded component surrounding the first extruded component (Figure 1, 

Argument B
Appellant argues that the rejection ignores the features not disclosed by Stubbs et al. However, the rejection clearly set forth what modifications were needed for Stubbs et al, as well as how and why those changes would be made by one of ordinary skill in the art when reviewing the other references.
Appellant appears to argue that the paragraph beginning with “In general,” of the Final Rejection did not address all of the claim limitations. However, this paragraph was simply being used to illustrate that the missing features of Stubbs et al could largely be attributed to the lack of explanation by Stubbs et al with regard to the surface texture and size of the suspended particulates. The subsequent paragraphs of the Final Rejection clearly set forth the obviousness reasoning for modifying Stubbs et al, in view of the other references, to arrive at the claimed invention.

Argument C
Appellant argues that the references were not considered in their entirety. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Argument C1
Appellant argues that Stubbs et al did not teach a particulate additive. However, Stubbs et al explicitly state: “Additives 118 may be provided as a solid (e.g., particulate, powder, etc.)” in paragraph 0035.
Appellant argues that Stubbs et al do not teach a bulging outer surface. However, the secondary references (eg Nie et al) are used to teach this concept.

Appellant argues that the additive of Stubbs et al was limited to powders. However, Stubbs et al explicitly recite “Additives 118 may be provided as a solid (e.g., particulate, powder, etc.)” in paragraph 0035. Clearly, Stubbs et al was differentiating between particulates and powder.
Argument C2
Appellant argues that Vogt did not teach all of the claim limitations. However, Vogt was only used as a secondary reference to teach that sausage products commonly included a transparent outer layer (Figure 2, #13; page 2, column 2, line 40), an inner extruded component of meat and particulate seasoning (Figure 2, #11-12), the particulates being 0.25-0.375” in size (page 2, column 1, line 40), and the transparent outer layer permitting the consumer to view the fully suspended particulate seasonings in the extruded meat (page 2, column 2, lines 34-50).
Appellant appears to argue that Vogt required an exterior stockinet cover. However, Vogt clearly taught this being an alternative embodiment (Figure 3) to be used during rough handling. Figure 1 of Vogt clearly taught an embodiment without the stockinet. Regardless, it is noted that the features upon which appellant relies (i.e., an absence of a stockinet) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Argument C3
Appellant argues that Simon did not teach extrusion or fully suspended particulates. However, Simon was only used as a secondary reference to teach the second component providing a rough surface comprised of particulate spices (Figure 2A, #3), the rough surface texture providing a decorative effect which consumers desired (paragraph 0005, 0038, 0068), the particulate spices providing a continuous surface contour with hills and gaps on the outer surface (Figure 1, #3), and the spice particles being coated for aroma protection and thus fully suspended (paragraph 0042). The primary reference (ie Stubbs et al) was relied upon to teach extrusion of components.

Argument C4
Appellant argues that Nie et al do not teach fully suspended particulates. It is initially noted that the application did not provide a specific definition for “fully suspended”. Therefore, it has been given its broadest reasonable interpretation to mean: dispersed throughout the bulk of the fluid. Appellant appears to argue that “fully suspended” would require full encapsulation of the particulates without protrusion, but this is not consistent with the broadest reasonable interpretation. Clearly, Stubbs et al, Vogt, and Nie et al teach fully suspended particulates within an extruded material. 
Regardless, the combination of Stubbs et al, in view of Nie et al, Simon, and Vogt, would have suggested to one of ordinary skill in the art to encapsulate the particulates in order to preserve their flavor and aroma, as taught by Simon (paragraph 0042) and Vogt (page 1, column 1, lines 1-40).
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the claimed invention and Nie et al are directed to extruded products with particulates causing a bumpy surface.
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Argument C5
Appellant argues that no single reference teaches all of the claim limitations. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Appellant argues that there is not motivation to combine the references. However, the motivation was to provide a more pleasing appearance to the product of Stubbs et al while still preserving the particulates. Fully encapsulated particulates were protected from aroma loss as taught by Simon (paragraph 0042). Fully suspended seasoning particulates viewed by the consumer through a transparent collagen outer layer would have provided increased consumer appeal by illustrating the type of sausage and flavors to be expected in the product of Stubbs et al. A rough surface texture providing a decorative effect to sausages which consumers desired (paragraph 0005, 0038, 0068) as shown by Simon. Also, consumers often viewed a smooth extruded surface texture without bulges as being unnatural and unappealing (paragraph 0007) as shown by Nie et al. In addition, fully suspended vegetable particulates within a meat matrix were also desired to be visible from the exterior while providing preservation of flavor as shown by Vogt (page 1, column 1, lines 1-40).

Argument D
Appellant argues that no single reference teaches all of the claim limitations. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Appellant argues that the rejection ignored claim limitations. However, all of the claim limitations were fully addressed in the obviousness reasoning cited above.
Appellant appears to argue that the reference did not address limitations such as: fully suspended particulates causing the outer layer to bulge, none of the particulates contacting the outer layer, the carrier being a meat emulsion, and the outer layer having a constant thickness. However, Stubbs et al clearly taught the second component including a meat emulsion (paragraph 0032, 0035), and the outer layer having a generally constant radial thickness (Figure 1, #114). In addition, the fully encapsulated particles of Simon would have prevented contact with the outer layer of Stubbs et al. Also, the large particulates of Nie et al would have caused surface irregularities, such as hills and valleys, on the surface of Stubbs et al. 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed fully suspended and visible particulates which do not contact the outer layer into the invention of Stubbs et al, in view of Simon, Vogt, and Nie et al, since all are directed to edible products, since Stubbs et al already included a second extruded component with particulate seasoning and a surrounding outer layer of collagen (Figure 1, #114-115, 118) as well as a desire for a “more natural” appearance (paragraph 0050), since sausage products commonly included a transparent outer layer of collagen which permitted viewing of particulate seasoning 

Argument E
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Appellant appears to argue that the claims would result in unpredicted results, but does not mention what these unpredicted results would be. 
The application does not appear to disclose any unexpected or unpredicted results which would result from the presence of a bulged or bumpy surface texture. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.

Regarding aesthetic design changes, MPEP 2144.04 states:
In reSeid, 161 F,2d 229, 73 USPQ4B1 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.).

Regarding changes in shape, MPEP 2144.04 states:
In re Dailey, 357 F.2d 669, 149 U5PQ47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

	

Conclusion
It is additionally noted that appellant failed to address or argue the Non-statutory Double Patenting rejection of claims 23-28 and 30-43, and therefore appears to concede to its legitimacy.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/DREW E BECKER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792       
                                                                                                                                                                                                 /Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.